Citation Nr: 9922031	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  94-46 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether a notice of disagreement with the decision to 
reduce the veteran's disability rating was timely filed.

2.  Entitlement to a compensable disability rating for the 
residuals of a head injury, with a history of facial nerve 
palsy.


REPRESENTATION

Appellant represented by:	Duncan C. Webb, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1985 to July 1989.  
These matters come to the Board of Veterans' Appeals (Board) 
from a December 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that decision 
the RO denied entitlement to a compensable disability rating 
for the residuals of a head injury and determined that the 
veteran had not submitted a timely notice of disagreement 
with the RO's determination in September 1991 to reduce the 
disability rating for the residuals of the head injury from 
20 to zero percent.  The veteran perfected an appeal of the 
December 1993 decision.

This case was previously before the Board in May 1997, at 
which time it was remanded to the RO for additional 
development.  The requested development has been completed to 
the extent possible, and the case returned to the Board for 
consideration of the veteran's appeal.  The issue of 
entitlement to a compensable rating for the residuals of a 
head injury will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  In a September 1991 rating decision the RO determined 
that the veteran's disability had improved, and reduced the 
disability rating for the residuals of the head injury from 
20 to zero percent.

2.  The RO informed the veteran of the September 1991 
decision in an October 1991 written notice, which notice 
informed him of his right to appeal the decision to the Board 
by filing a notice of disagreement within one year of the 
date of the notice.

3.  The veteran submitted a notice of disagreement in 
September 1991, subsequent to the date of the rating 
decision, with the RO's determination to reduce the 
disability rating.


CONCLUSION OF LAW

The veteran submitted a timely notice of disagreement with 
the September 1991 determination to reduce the disability 
rating for the residuals of a head injury from 20 to zero 
percent.  38 U.S.C.A. §§ 511(a), 7104, 7105 (West 1991); 
38 C.F.R. §§ 3.105(e), 20.101(a), 20.200, 20.201, 20.302 
(1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The documents in the case file show that in a July 1990 
rating decision the RO granted service connection for the 
residuals of a closed head injury with facial nerve palsy, 
and assigned a 20 percent disability rating effective in July 
1989.  The rating was based on the veteran's service medical 
records and the report of an August 1989 VA examination.  As 
the result of a VA examination in August 1990, in a September 
1991 rating decision the RO determined that the veteran's 
service connected disability had improved to the point that a 
compensable rating was not warranted, and proposed reducing 
the disability rating from 20 to zero percent.

In a September 1991 statement, which was submitted two weeks 
following the RO's September 1991 determination, the veteran 
stated that he had been informed that the RO was in the 
process of reducing his disability rating from 20 to zero 
percent.  He also stated that he did not agree with the 
reduction in the disability rating and that it was his intent 
to appeal the rating reduction, and he asked that he be 
provided a statement of the case.

In an October 1991 written notice the RO informed the veteran 
that the determination had been made to reduce the disability 
rating from 20 to zero percent effective in December 1991.  
The veteran was also informed that he could submit evidence, 
within 60 days of the notice, showing that the reduction 
should not be made.  The notice further indicated that if the 
veteran disagreed with the determination, he could appeal the 
decision to the Board by submitting a notice of disagreement 
within one year of the date of the notice.

Following receipt of the veteran's September 1991 notice of 
disagreement, in an undated letter the RO informed the 
veteran that if he had medical records showing that his 
disability should not be reduced, he should submit the 
records within 60 days.  The veteran apparently did not 
respond to that letter, and in a December 1991 rating 
decision the RO reduced the disability rating for the 
residuals of the head injury from 20 to zero percent 
effective in April 1992.  The veteran was notified of the 
actual rating reduction in January 1992.

In an April 1993 letter the veteran's representative stated 
that the veteran was appealing the decision to decrease the 
disability rating by submitting a notice of disagreement.  He 
requested that they be provided a statement of the case and a 
VA Form 1-9 so that they could submit a substantive appeal.

In the December 1993 decision on appeal, the RO determined 
that the statement filed by the veteran in September 1991 
could not constitute a notice of disagreement because it was 
filed in response to the proposed decision to reduce the 
disability rating and not in response to the actual rating 
reduction, which occurred in December 1991.  The RO also 
found that he had not responded to the January 1992 notice of 
the actual rating reduction, and that the April 1993 notice 
of disagreement from the veteran's representative was not 
timely, in that it was submitted 14 months following the 
notification of the actual rating reduction.  The RO also 
interpreted the April 1993 statement as a claim for an 
increased rating, and denied entitlement to a compensable 
disability rating for the residuals of the head injury.

II.  Laws and Regulations

If the evidence shows that a reduction in a disability rating 
is warranted and the lower rating would result in a reduction 
of compensation payments, a rating proposing the reduction 
will be prepared setting forth all material facts and 
reasons.  The veteran will be notified of the contemplated 
action and will be given 60 days for the presentation of 
additional evidence to show that a reduction is not 
warranted.  If additional evidence is not received within 
that period, a final rating action will be taken and the 
award will be reduced effective the last day of the month in 
which a 60-day period from the date of the notice expires.  
38 C.F.R. § 3.105(e).

All questions in a matter which is subject to a decision by 
the Secretary shall be subject to one review on appeal.  
Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal filed after a statement of 
the case is furnished to the veteran.  The notice of 
disagreement must be filed within one year from the date of 
mailing of the notice of the determination.  The substantive 
appeal must be filed within 60 days from the date the 
statement of the case is mailed, or within the remainder of 
the one year period from the date of mailing of the notice of 
determination, whichever occurs later.  In the absence of a 
properly perfected timely appeal, the Board is without 
jurisdiction to determine the merits of the case.  
38 U.S.C.A. §§ 7104, 7105; see Roy v. Brown, 5 Vet. App. 554 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997); 38 C.F.R. §§ 20.200, 20.302.

A notice of disagreement consists of a written communication 
from a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination and a desire to contest the result.  See 
Ledford v. West, 136 F.3d 776, 780 (1998); 38 C.F.R. 
§ 20.201.


III.  Analysis

The Board has reviewed the evidence of record and finds that 
the veteran filed a timely notice of disagreement in response 
to the adjudicative determination to reduce the disability 
rating for the residuals of the head injury.  In a statement 
submitted to the RO in September 1991, following the 
September 1991 rating decision, the veteran submitted a 
statement in which he stated that he did not agree with the 
reduction in the disability rating and that it was his intent 
to appeal the rating reduction, and he asked that he be 
provided a statement of the case.  The Board finds that this 
statement constitutes a notice of disagreement because the 
veteran expressed disagreement with the RO decision and he 
expressed his intent to appeal the decision.  See Tomlin v. 
Brown, 5 Vet. App. 355, 357 (1993); 38 C.F.R. § 20.201.

The question of whether the September 1991 notice of 
disagreement was timely filed hinges on whether the September 
1991 rating decision, in which the RO proposed reducing the 
disability rating, constitutes an "adjudicative 
determination."  The RO found that the statement was not a 
valid notice of disagreement because it was submitted by the 
veteran in response to the proposed rating reduction, prior 
to the rating decision in which the disability rating was 
actually reduced.  See Brown v. Brown, 5 Vet. App. 413 (1993) 
(veteran's request for a hearing in response to proposed 
rating reduction, initiated the appellate process)

The Board notes that the statutes and regulations pertaining 
to veteran's benefits do not define "adjudicative 
determination."  A reading of the relevant statutes and 
decisions by the Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals) (Court) leads to the 
conclusion, however, that the rating decision in which the RO 
proposed reducing the disability rating for the service-
connected disability constituted an "adjudicative 
determination."

The Board's jurisdiction extends to "all questions in a 
matter which under section 511(a) . . . is subject to 
decision by the Secretary."  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.101(a).  Section 511(a) of the statute defines 
"decision" as "the resolution of all questions of law and 
fact . . . that affect the provision of benefits."  
38 U.S.C.A. § 511(a); see Conary v. Derwinski, 3 Vet. App. 
109 (1992).  The September 1991 rating decision, although 
proposing rather than implementing the rating reduction, 
constitutes a decision by the RO, to which the Secretary's 
authority was delegated, to reduce the disability rating.  
The rating decision indicates that the medical evidence did 
not show that a compensable disability rating was warranted, 
and that the RO proposed reducing the disability rating to a 
noncompensable rating.  The notice informing the veteran of 
this decision shows that the RO had determined, based on the 
medical evidence, that the disability resulting from the head 
injury had medically improved, and that a noncompensable 
rating would be assigned.  The notice also informed him that, 
if he did not agree with the determination, he could appeal 
the decision to the Board at any time within one year from 
the date of the notice.  All questions of law and fact 
pertaining to the appropriate disability rating were, 
therefore, resolved in the September 1991 rating decision.

Review by the Board is initiated by a notice of disagreement 
filed within one year of the notice of the result of the 
initial review or determination.  38 U.S.C.A. § 7105(b).  The 
September 1991 rating decision clearly constitutes the 
initial review or determination pertaining to the disability 
rating for the residuals of the head injury.  Although the 
veteran was allowed 60 days to submit evidence in rebuttal to 
the rating reduction, in accordance with 38 C.F.R. 
§ 3.105(e), that evidence could only be used to reverse the 
determination that had already been made.  The provision in 
38 C.F.R. § 3.105(e) to allow the veteran 60 days to submit 
supporting evidence prior to implementing the actual rating 
reduction does not negate the fact that the decision was made 
in September 1991 to reduce his disability rating.

The Court has held that there can be only one notice of 
disagreement pertaining to a specific element of a claim.  No 
subsequent notice of disagreement may be found as to that 
specific element unless the notice of disagreement has been 
withdrawn; the appeal was closed due to failure to timely 
file a substantive appeal; the full benefit sought on appeal 
is granted by the RO; or a final appellate decision is issued 
by the Board.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) 
(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994).  Because the 
veteran submitted a notice of disagreement in response to the 
RO's determination to reduce the disability rating assigned 
for the residuals of the head injury, there was no need for 
the veteran to submit an additional notice of disagreement.  
It also follows that the representative's April 1993 
statement is not relevant to a determination of whether the 
veteran submitted a timely notice of disagreement with the 
rating reduction.

The Board notes that a valid notice of disagreement cannot be 
filed prior to the RO's adjudication of the veteran's claim.  
Shockley v. West, 11 Vet. App. 208, 214 (1998).  The veteran 
was not officially notified of the rating reduction until 
October 1991 and the administrative action to reduce his 
disability rating occurred in December 1991, both of which 
occurred after the notice of disagreement was filed.  The 
action being appealed, however, was the September 1991 
adjudicative determination to reduce the disability rating, 
which occurred prior to the veteran's submission of the 
notice of disagreement.  For these reasons the Board has 
determined that the September 1991 statement submitted by the 
veteran constituted a timely notice of disagreement with the 
decision to reduce the disability rating for the residuals of 
the head injury from 20 to zero percent.  


ORDER

The Board having determined that the veteran submitted a 
timely notice of disagreement with the determination to 
reduce his disability rating for the residuals of a head 
injury, his appeal of that issue is granted.



REMAND

In light of the Board's determination that the veteran 
submitted a timely notice of disagreement with the September 
1991 determination to reduce his disability rating for the 
residuals of a head injury, the issue of entitlement to 
restoration of the 20 percent rating is being remanded to the 
RO for compliance with 38 C.F.R. § 19.26 and the issuance of 
a statement of the case.

The Board finds that the issue of entitlement to a 
compensable disability rating for the residuals of the head 
injury is inextricably intertwined with the issue of 
restoration of the 20 percent disability rating, and this 
issue is also being remanded.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:


1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for the residuals 
of a head injury since February 1997.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.

2.  If the above-requested development 
indicates that an additional examination 
is warranted, the veteran should be 
provided a VA neurological evaluation in 
order to determine the current severity 
of the residuals of the in-service head 
injury.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment.

The examiner should conduct a thorough 
neurological examination and document the 
severity of all residuals of the head 
injury.  If the examiner determines that 
an additional examination, such as a 
psychological examination, is warranted, 
that examination should also be provided.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of 
entitlement to restoration of the 
20 percent disability rating for the 
residuals of a head injury.  If 
restoration is denied, the veteran and 
his representative should be provided a 
statement of the case pertaining to that 
issue and be allowed the opportunity to 
submit a substantive appeal.  The veteran 
and his representative should also be 
provided a supplemental statement of the 
case regarding entitlement to an 
increased rating for the residuals of the 
head injury and be given the opportunity 
to respond.


The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

